Citation Nr: 1739245	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  98-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right arm and wrist disability (claimed as ulnar nerve palsy, myositis, and carpal tunnel syndrome).
 
2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a nervous condition. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran had active service from October 1975 to February 1976.  He died on December [redacted], 2014 and the appellant is his nephew.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision by the Department of Veterans Affairs Winston-Salem, North Carolina, Regional Office (RO).  In that decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for right arm and wrist pain.  The case subsequently came under the jurisdiction of the RO in Atlanta, Georgia.

In September 2000, the Board reopened the claim of service connection for a right arm/wrist disorder (claimed as ulnar nerve palsy, myositis and carpal tunnel syndrome) and remanded the reopened claim for additional development of the record.  In December 2003, the matter was remanded again to obtain records from the Social Security Administration (SSA).  The Board then confirmed the denial of the Veteran's claim for service connection for a disorder of the right arm and wrist in an April 2005 decision. 

The Veteran subsequently appealed the Board's April 2005 denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2006, the parties filed a Joint Motion to vacate the Board's April 2005 decision and remand the case for further action.  The Court granted the motion later in July 2006 and the case was returned to the Board.  In August 2007, the matter was remanded back to the RO for additional development pursuant to the directives set forth in the Joint Motion.  
Meanwhile, in a December 2002 rating decision, the RO in Atlanta denied the Veteran's claim to reopen service connection for a nervous condition.  The Veteran appealed this denial to the Board, and the claim to reopen service connection for a nervous condition was remanded by the Board in a separate August 2007 decision.

The claim for entitlement to service connection for a right arm and wrist disorder returned to the Board in March 2012, when it was remanded along with the claim to reopen service connection for a nervous disorder.  Both claims were again remanded by the Board in July 2014 and have now returned to the Board for further appellate action.  

The appellant in this case is the Veteran's nephew who is properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010) (2016)).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id; 38 U.S.C.A. § 5121A (West 2014).  The appellant filed a request for substitution in March 2015, within a year from the death of the Veteran, and the agency of original jurisdiction (AOJ) granted the request in June 2015.  Thus, the claims for entitlement to service connection for a right arm and wrist disorder and to reopen service connection for a nervous condition are properly before the Board with the appellant substituting for the deceased Veteran. 

The reopened claim for entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic right arm or wrist disability was not noted on the Veteran's examination for enlistment; it did not clearly and unmistakably exist prior to active duty service.

2.  The Veteran's chronic right arm and wrist disorders, diagnosed as right ulnar nerve palsy, myositis, and carpal tunnel syndrome, are etiologically related to active duty service.

3.  The claim for entitlement to service connection for a nervous condition was initially denied in an unappealed February 1998 rating decision.  

4.  The evidence received since the February 1998 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for right ulnar nerve palsy, myositis, and carpal tunnel syndrome is warranted.  38 U.S.C.A. §§ 1110, 1111, 5121A (West 2014); 38 C.F.R. §§ 3.303, 3.1010 (2016).  

2.  New and material evidence has been received to reopen service connection for a nervous condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Upper Extremity Disability

The appellant contends that service connection is warranted for the Veteran's claimed right arm and wrist disorders as they were incurred due to active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran clearly manifested a current right arm and wrist disability during the appeals period; in November 1977, less than two years after discharge, he was diagnosed with ulnar nerve palsy, myositis, and carpal tunnel syndrome of the right upper extremity.  Treatment records indicate that the Veteran underwent a right carpal tunnel release within a year from his separation from active service, and an ulnar nerve exploration and release was also performed in November 2007.  The Veteran continued to receive medical treatment for neurological impairment of his right upper extremity throughout his life until his death in December 2014.

The record also contains some evidence that a right arm and wrist disorder pre-existed his enlistment into active duty service in October 1975.  A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The August 1975 enlistment examination report shows that the Veteran's right extremity was normal and no pertinent defects were "noted" at that time.  Thus, the presumption of soundness is for application in this case.  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated during such service.  38 U.S.C.A. § 1111.  
In this case, the Board finds that the presumption of soundness is not rebutted as the evidence does not clearly and unmistakably establish that a right arm or wrist condition pre-existed active duty service.  Service records document several instances where the Veteran reported problems with his right arm and wrist that pre-dated active duty.  On November 20, 1975, the Veteran complained of pain and numbness in the distal end of the right forearm and wrist.  He also reported that he saw a "MD" prior to the Navy and was told he possibly had a right upper extremity cyst.  The Veteran was referred to and seen by a physician later that same day, and the record of the examination includes a history of right upper extremity pain beginning in January 1975, almost a year prior to his enlistment into military service.  The Veteran stated that he was treated and referred to an orthopedist for the pre-service problem, but was never seen by the orthopedist.  The Veteran continued to seek treatment during service for pain and numbness in the right forearm and wrist and was diagnosed with "myocitis - tendonitis" in November 1975 and carpal tunnel syndrome in January 1976.  A January 22, 1976 EMG of the right upper extremity was normal and his upper extremities were also normal upon separation examination in February 1976.  At separation, the Veteran reported a history of generalized swollen and painful joints for about 1 and 1/2 years, but he specifically denied experiencing a painful or "trick" elbow or neuritis on the February 1976 report of medical history. 

After service, the Veteran consistently maintained that he never sought treatment for a right arm or wrist condition prior to enlistment and the history recorded in his service records was in error.  In a September 1997 correspondence, the Veteran stated that the only time he was seen by a doctor prior to service was for a routine physical related to high school football.  He hypothesized that the in-service health care providers misunderstood his reported history and incorrectly recorded statements that he sought previous treatment for the right arm and wrist.  In support of his contention, he submitted statements from several family members attesting that he had never experienced problems with or sought treatment for a right arm and/or wrist condition.  
As the lay evidence is not consistent regarding whether the claimed condition existed prior to service, the Board cannot conclude that the record clearly and unmistakably establishes it was present at the time of the Veteran's enlistment.  The presumption of soundness is not rebutted and the Board must consider the Veteran's claim as one for direct service connection and not aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The evidence establishes a link between the Veteran's right arm and wrist disabilities and active service.  Service records confirm that the Veteran was consistently treated for numbness and pain of the right upper extremity during active duty and diagnosed with right arm myositis, tendonitis, and carpal tunnel syndrome.  A private physician identified the same disabilities less than two years later, in November 1977, with the addition of right ulnar neuropathy.  The medical and lay evidence establishes a continuity of symptoms dating since active duty and the Veteran is presumed sound at the time of his enlistment.  The Board will therefore resolve all doubt in favor of the Veteran and find that the Veteran's right ulnar nerve palsy, myositis, and carpal tunnel syndrome had its onset during active duty and service connection is warranted for the disability.  

As a final matter, the Board finds that the award of service connection in this case is limited to the diagnosed right ulnar nerve palsy, myositis, and carpal tunnel syndrome.  The Veteran's treatment records contain evidence of several other disorders affecting the right upper extremity, including diabetic neuropathy, right shoulder impingement, and a right rotator cuff tear.  However, the Veteran's statements and service records clearly establish that this claim is limited to the specific conditions detailed above.  In addition, the record demonstrates that Veteran's other diagnosed right upper extremity disabilities are due to post-service etiologies, namely nonservice-connected diabetes mellitus and a November 2011 injury when a motorcycle fell on the Veteran's shoulder.  Thus, the grant of service connection is limited to right arm and wrist nerve palsy, myositis, and carpal tunnel syndrome and constitutes a full grant of the benefits sought on appeal.
Claim to Reopen

The claim for entitlement to service connection for a nervous condition was initially denied in a February 1998 rating decision.  The RO determined that the record did not establish the presence of a psychiatric disability that was related to military service.  The Veteran initiated an appeal to the denial of service connection, but the appeal was not perfected and the February 1998 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The evidence received after the February 1998 rating decision includes private medical records establishing that the Veteran received mental health treatment dating from June 1996 for depression and anxiety.  The Veteran also submitted copies of service personnel records from  February 1976 showing that he was not recommended for reenlistment due to "unsuitability-character and behavior disorders."  He also repeatedly maintained that he was treated during service for depression related to his right upper extremity disability.  This evidence is new as it was not previously considered and material as it relates to previously unestablished facts in the claim-the presence of a current psychiatric disorder and a link with active duty.  Thus, the evidence is new and material and sufficient to reopen the claim for entitlement to service connection for a nervous condition.  




ORDER

Entitlement to service connection for right upper extremity ulnar nerve palsy, myositis, and carpal tunnel syndrome is granted.
 
New and material evidence having been received, reopening of the previously denied claim of service connection for a nervous condition is granted. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for an acquired psychiatric disorder.  First, efforts must be made to obtain the Veteran's complete service personnel records.  As discussed above, the Veteran submitted copies of his personnel records in October 2002 to support the claim to reopen service connection for a nervous condition.  These records were not previously considered by VA and consist of two pages from the Veteran's service personnel file.  The record does not indicate that efforts were ever made to obtain the Veteran's complete service personnel records and VA's original January 1980 request for information from the National Personnel Records Center (NPRC) was limited to the Veteran's service treatment records.  Second, the Board finds that a VA medical opinion is necessary to determine the nature and etiology of the claimed acquired psychiatric disorder.  The Veteran died in December 2014 and a VA examination cannot be performed; however, a VA medical opinion is required by the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  

2.  Provide the claims file to a VA examiner with the appropriate expertise to render an opinion in this case.  After reviewing the entire claims file, including the Veteran's statements dated in October and November 1997, the examiner should determine the following:

a)  Identify all acquired psychiatric disorders present during the claims period, i.e. present from 1997.

b)  For any identified acquired psychiatric disorder, determine whether it was more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of the Veteran's service.

c)  For any identified acquired psychiatric disorder, determine whether it was caused or aggravated by the Veteran's service-connected right upper extremity disability.  The examiner must address the aggravation aspect of the secondary service connection claim.

The appellant contends that the Veteran incurred an acquired psychiatric disorder during active duty service; or in the alternative, that a psychiatric disorder is secondary to the service-connected disability of the right upper extremity.  Service records show that the Veteran was seen for a "mental status evaluation" in January 1976 and was within normal limits.  In February 1976, he was not recommended for reenlistment due to a finding of "unsuitability-character and behavior disorders."  Post-service records document complaints of stress, anxiety, and depression related to his job as a social worker and longstanding joint problems dating from June 1996.  During an October 1997 private psychiatric evaluation, the Veteran reported a 1.5 year history of work-related depression and anxiety, but also recalled feeling depressed while in the Navy because of his right arm disability.  During the course of the claim, the Veteran consistently reported that he received mental health treatment during active duty service for depression and anxiety associated with his right arm disability and his inability to pursue a career in the Navy. In October and November 1997 statements, he reported that he was diagnosed as "passive-aggressive."  The examiner must consider the above history, as well as the Veteran's reports of depression since active duty service.  

A full rationale, i.e. explanation, must accompany all medical opinions provided by the examiner.

3.  Readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) to the Veteran before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


